PER CURIAM:
Gwendolyn Spivey, appointed counsel for Jose Luis Ledesma, has moved to withdraw from further representation of the appellant and has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Ledesma’s convictions and sentences are AFFIRMED. Ledesma’s motion to stay proceedings is DENIED.